BINGHAM, Circuit Judge.
This is a petition to revise a decision of the Board of Tax Appeals sustaining a deficiency tax of $1,136.23 assessed against the petitioner upon $16,000, which he failed to return as income for the year 1926.
The Board of Tax Appeals found as a fact that the $16,000 was received by the petitioner in 1926 as additional compensation for past services in the nature of salary and was taxable income. The petitioner’s *113contention is that the $16,000 was paid to and received by him as a gift.
 As the scope of review by this court of decisions of the Board of Tax Appeals is confined to questions of law, tho only legal question presented is whether there was any evidence from which the Board could find that the $16,000 was received by the petitioner as compensation for past services. We do not regard it necessary to recount the evidence. We have carefully examined it, and are of the opinion that it was sufficient to sustain the finding of the Board. There was a conflict of evidence upon the question, and, where such is the ease, the finding of the Board is final.
The decision of the Board of Tax Appeals is affirmed.